Exhibit 10.125

COLLATERAL PLEDGE AND SECURITY AGREEMENT

This COLLATERAL PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of
                 , 2010, by and between Senetek plc, a corporation organized
under the laws of England (the “Company”), and DMRJ Group, LLC (the “Holder”).

Pursuant to that certain Securities Purchase Agreement, dated as of even date
herewith (the “Purchase Agreement”), between the Company and the Holder, the
Holder has extended credit or will extend credit to the Company represented by a
convertible promissory note (the “Convertible Note”) in the aggregate principal
amount of $3,000,000. To induce the Holder to extend credit to the Company, the
Company has agreed to grant a security interest in certain collateral to the
Holder;

In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Holder agree as follows:

1. Certain Definitions. The following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Account” shall have the meaning ascribed to such term in Section 9-102 of the
UCC.

“Chattel Paper” shall have the meaning ascribed to such term in Section 9-102 of
the UCC.

“Collateral” shall have the meaning specified in Section 2 hereof.

“Commercial Tort Claim” shall have the meaning ascribed to such term in
Section 9-102 of the UCC.

“Company” shall have the meaning specified in the preamble hereto.

“Contracts” shall mean, all right, title and interest of the Company in, to and
under, or derived from, any and all sale, service, performance and equipment
lease contracts (whether written or oral), and any other contract (whether
written or oral), between the Company and third parties.

“Convertible Note” shall have the meaning specified in the Recitals hereto.

“Deposit Account” shall have the meaning ascribed to such term in Section 9-102
of the UCC.

“Document” shall have the meaning ascribed to such term in Section 9-102 of the
UCC.



--------------------------------------------------------------------------------

“Effective Date” means the date of the Convertible Note, unless the proceeds of
the Convertible Note are held in escrow pending the satisfaction of certain
conditions or the occurrence of certain events, in which case, the Effective
Date shall be the date as of which such proceeds are released from escrow.

“Equipment” shall have the meaning ascribed to such term in Section 9-102 of the
UCC.

“Event of Default” shall have the meaning specified in Section 8 hereof.

“Goods” shall have the meaning ascribed to such term in Section 9-102 of the
UCC.

“Governmental Authority” shall mean any federal, state, local, foreign or other
governmental or administrative (including self-regulatory) body,
instrumentality, department or agency or any court, tribunal, administrative
hearing body, arbitration panel, commission, or other similar dispute resolving
panel or body and shall include any “governmental unit” as such term is defined
in Section 9-102 of the UCC.

“Holder” shall have the meaning specified in the Preamble hereto.

“Indemnitees” shall have the meaning specified in Section 13(a) hereof.

“Instrument” shall have the meaning ascribed to such term in Section 9-102 of
the UCC.

“Insurance Policies” shall mean all insurance policies held by the Company or
naming the Company as insured, additional insured or loss payee (including,
without limitation, casualty insurance, liability insurance, property insurance
and business interruption insurance) and all such insurance policies entered
into after the date hereof.

“Intangibles” shall have the meaning ascribed to the term “general intangible”
in Section 9-102 of the UCC.

“Inventory” shall have the meaning ascribed to such term in Section 9-102 of the
UCC.

“Investment Property” shall have the meaning ascribed to such term in
Section 9-102 of the UCC.

“Licenses” shall mean all of the Company’s license agreements and covenants not
to sue with any other Person with respect to a patent, trademark, service mark
or copyright (other than any existing license agreements or covenants not to sue
which by their terms prohibit assignment, transfer or the grant of a security
interest by the Company or give the other party thereto the right to terminate
the same upon an assignment, transfer, or the grant of a security interest
thereto), whether the Company is a licensor or licensee under any such license
agreement, along with any and all (a) renewals, extensions, supplements and
continuations thereof, (b) income, royalties, damages, claims and payments now
and hereafter due and/or

 

-2-



--------------------------------------------------------------------------------

payable to the Company with respect thereto, including, without limitation,
damages and payments for past, present or future infringements thereof,
(c) rights to sue for past, present and future infringements thereof, and
(d) any other rights to use, exploit or practice any patent, trademark, service
mark or copyright of the Company.

“Lien” shall mean any mortgage, pledge, assignment, security interest,
encumbrance, lien or charge of any kind, any conditional sale or other title
retention agreement or any lease in the nature thereof (including any agreement
to give any of the foregoing).

“Noncash Proceeds” shall have the meaning ascribed to such term in Section 9-102
of the UCC.

“Obligations” shall have the meaning specified in Section 3 hereof.

“Payment Intangible” shall have the meaning ascribed to such term in
Section 9-102 of the UCC.

“Pension Plan Reversions” shall mean the Company’s right to receive the surplus
funds, if any, which are payable to the Company following the termination of any
employee pension plan and the satisfaction of all liabilities of participants
and beneficiaries under such plan in accordance with applicable law.

“Permitted Liens” shall have the meaning set forth in the Purchase Agreement.

“Permitted Transactions” shall mean (a) the sale of the Skin Care Business (as
defined in the Purchase Agreement), (b) the dissolution of Carmé Cosmeceutical
Sciences, Inc., a subsidiary of the Company, and (c) the dissolution of Senetek
Denmark ApS, a subsidiary of the Company.

“Person” shall have the meaning ascribed to such term in Section 9-102 of the
UCC and shall include any individual, partnership, joint venture, firm,
corporation, limited liability company, limited liability partnership,
association, trust or other enterprise or any Governmental Authority.

“Proceeds” shall have the meaning ascribed to such term in Section 9-102 of the
UCC and shall include, without limitation, (a) any and all payments (in any form
whatsoever) made or due and payable to the Company from time to time in
connection with any condemnation, seizure or forfeiture of all or any part of
the Collateral by any Governmental Authority), (b) any and all amounts paid or
payable to the Company for or in connection with any sale or other disposition
of all or any part of the Collateral and (c) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.

“Purchase Agreement” shall have the meaning specified in the Recitals hereto.

“Receivables” shall mean all Accounts, Documents, Instruments and Chattel Paper.

 

-3-



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time.

“Third Party Claims” shall have the meaning specified in Section 13(a) hereof.

2. Grant of a Security Interest. As security for the prompt and complete payment
and performance when due of all the Obligations, as of the Effective Date, the
Company hereby pledges, assigns, transfers and grants to the Holder, a
continuing first-priority security interest in and to all of the Company’s
right, title and interest in, to and under the following property, wherever
located, now existing or hereafter arising from time to time (collectively,
“Collateral”): (a) all Receivables; (b) all Inventory; (c) all books, records,
ledgers, print-outs, file materials and other papers containing information
relating to Receivables and any account debtors in respect thereof, together
with all Contracts; (d) all Equipment; (e) all Intangibles; (f) all Investment
Property; (g) all Insurance Policies; (h) all Pension Plan Reversions; (i) all
Licenses; (j) all Deposit Accounts; (k) all Commercial Tort Claims; (l) all
Goods; (m) any and all other property of the Company of every name and nature
which from time to time after the date hereof, by delivery or by writing of any
kind for the purposes hereof, shall have been conveyed, mortgaged, pledged,
assigned or transferred by the Company or by anyone on its behalf or with its
consent to the Holder, as and for additional security for the payment of the
Obligations; and (n) all Proceeds and Noncash Proceeds of any and all of the
foregoing; including, without limitation, all of the Company’s right, title and
interest in, to and under shares of capital stock of each of the Subsidiaries
and any other subsidiary; provided, that, the Collateral shall specifically
exclude the Company’s property and assets comprising the Skin Care Business.

3. The Company’s Obligations Secured Hereby. This Agreement secures, and the
Collateral is collateral security for, the prompt payment and performance in
full when due by acceleration of all obligations of the Company under or in
respect of the Convertible Note (including, without limitation, the Company’s
obligations to pay principal and all other charges, fees, expenses, commissions,
reimbursements, indemnities and other payments related to or in respect of the
obligations contained in the Convertible Note) following a Liability Default (as
such term is defined in the Convertible Note) occurring at any time, or from
time to time, through the 2nd year anniversary of the Effective Date
(collectively, the “Obligations”).

4. No Release. Nothing set forth in this Agreement shall relieve the Company
from the performance of any term, covenant, condition or agreement on the
Company’s part to be performed or observed under or in respect of any of the
Collateral or from any liability to any Person under or in respect of any of the
Collateral or impose any obligation on the Holder to perform or observe any such
term, covenant, condition or agreement on the Company’s part to be so performed
or observed or shall impose any liability on the Holder for any act or omission
on the part of the Company relating thereto or for any breach of any
representation or warranty on the part of the Company contained in the
Convertible Note or this Agreement, or in respect of the Collateral or made in
connection herewith or therewith.

5. The Company’s Representations and Warranties. The Company represents and
warrants and, so long as this Agreement is in effect, shall be deemed
continuously to represent and warrant, that:

(a) No Liens. The Company is and will be the owner of all Collateral free from
any Lien or other right, title or interest of any Person, other than Permitted
Liens.

 

-4-



--------------------------------------------------------------------------------

(b) Authority; Enforceability. The Company has full organizational power and
authority and has taken all organizational action necessary to execute, deliver
and perform this Agreement and the Convertible Note and to encumber and grant a
security interest in the Collateral. This Agreement constitutes legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its terms.

(c) Other Financing Statements. There is no financing statement (or similar
statement or instrument of registration under any jurisdiction) or any notice
filed with any Governmental Authority covering or purporting to cover any
interest of any kind in the Collateral. So long as any of the Obligations remain
unpaid, the Company shall not execute or authorize to be filed in any public
office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to the
Collateral, except financing statements filed or to be filed in respect of and
covering the security interest granted hereby by the Company.

(d) Security Interest; Necessary Filings. This Agreement creates a valid
security interest of the Holder in the Collateral securing payment of the
Obligations. All filings, registrations and recordings necessary, appropriate or
reasonably requested by the Holder to create, preserve, protect and perfect the
security interest granted by the Company to the Holder hereby in respect of the
Collateral have or will be made on or before the date of this Agreement. The
security interest granted to the Holder pursuant to this Agreement in and to the
Collateral constitutes and hereafter will constitute a perfected security
interest therein, superior and prior to the rights of all other persons therein
and subject to no other Liens other than Permitted Liens.

(e) No Consents, etc. No other consent of any other Person (including, without
limitation, members or creditors of the Company) and no consent, authorization,
approval, or other action by, and no notice to or filing with, any Governmental
Authority (other than a court in connection with the exercise of judicial
remedies by the Holder) or regulatory body is required either (i) for the pledge
by the Company of the Collateral pursuant to this Agreement, or for the
execution, delivery or performance of this Agreement by the Company, or (ii) for
the exercise by the Holder of the rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement.

(f) Organization; Chief Executive Office; Name. The chief executive office of
the Company is located at 831A Latour Court, Napa, California 94558. The
Company’s legal name, as it appears in the records of the jurisdiction in which
the Company is organized, is “Senetek plc” the Company has not done business
during the past three years or since inception (whichever period is shorter)
under any other name. The Company shall not change its name or move its chief
executive office, except to such new location as the Company may establish in
accordance with the last sentence of this Section 5(f). All tangible evidence of
all Collateral and the only original books of account and records of the Company
relating thereto are, and will continue to be, kept at such chief executive
office, or at such new location for such chief executive office as the Company
may establish in accordance with the last sentence of this Section 5(f). All
Collateral are, and will continue to be, controlled and monitored (including,

 

-5-



--------------------------------------------------------------------------------

without limitation, for general accounting purposes) from, such chief executive
office location shown above, or such new location as the Company may establish
in accordance with the last sentence of this Section 5(f). The Company shall not
establish a new location for its chief executive office nor shall it change its
name until it shall have given to the Holder not less than 15 days’ prior
written notice of its intention so to do, clearly describing such new location
or name and providing such other information and taking such action in
connection therewith as the Holder may request.

(g) The Company’s Structure. The Company is a corporation duly organized under
the laws of England. The Company shall not change its organizational structure
or the state in which it is organized without the prior written consent of the
Holder and shall, in any such connection, take all action satisfactory to the
Holder to maintain the perfection and proof of the security interest of the
Holder in the Collateral intended to be granted hereby; provided, that, the
foregoing shall not be deemed to prohibit any Permitted Transaction.

(h) The Company’s Tax and Organizational Identification Numbers. The Company’s
tax identification number is 77-0039728.

(i) Collateral. All information set forth herein relating to the Collateral is
accurate and complete in all material respects.

(j) Additional Representations, Warranties and Covenants of the Company. The
Company hereby repeats each of the representations and warranties made by the
Company and contained or incorporated by reference in the Convertible Note as
fully as if each such representation and warranty were expressly set forth
herein and expressly made herein by the Company on and as of the date hereof,
each such representation and warranty being incorporated in this Agreement by
reference mutatis mutandis.

6. The Company’s Covenants. The Company agrees and covenants for itself, its
successors and permitted assigns that:

(a) Business Use; Protection of the Holder’s Security. The Collateral will be
used solely for business purposes of the Company and will remain in the
possession or under the control of the Company and will not be used for any
unlawful purpose. The Collateral will not be misused, abused, wasted or allowed
to deteriorate. The Company shall not take any action that impairs the rights of
the Holder in the Collateral. The Company will mark any and all books and
records to indicate the Security Interest. The Company will defend the
Collateral against the claims and demands of all other parties against the
Company or the Holder; will keep the Collateral free from all Liens, other than
Permitted Liens; and (except with respect to Inventory which is addressed in
Section 6(p) below) will not sell, transfer, lease, license, sublicense, assign,
deliver or otherwise dispose of any Collateral or any interest therein without
the prior written consent of the Holder. Without the prior written consent of
the Holder, the Company will not sell, license, amend or permit the amendment of
any License, Instrument, Contract or Chattel Paper in any manner which adversely
affects the Holder’s security interest granted hereunder.

(b) Financing Statements. As promptly as practicable after the execution and
delivery of this Agreement, the Company shall take all steps necessary to
perfect and evidence

 

-6-



--------------------------------------------------------------------------------

the perfection of the first-priority security interest granted herein, including
but not limited to doing so by the completion, signing and filing of UCC-1
Financing Statements, the filing of required or appropriate notices in the
United States Patent and Trademark Office and the offices of any analogous
patent and/or copyright and/or trademark registration offices, and the filing of
such notices, statements or reports as may be required or appropriate under the
applicable laws and with the applicable agencies or governmental bodies in
England; provided that the Company hereby covenants and agrees to take all such
actions in connection therewith as the Holder may reasonably request and to take
such further or other actions in such regard as the Holder may reasonably
request from time to time, including but not limited to any such actions
relating to the renewal or extension of any provision for the continuing
first-priority security interest of the Holder in the Collateral. The Company
hereby irrevocably appoints the Holder as the Company’s attorney-in-fact to
execute and deliver any and all UCC-1 Financing Statements, notices, statements,
reports and other documents in furtherance of the foregoing, which
power-of-attorney the parties hereto acknowledge and agree is coupled with an
interest. The Company authorizes the Holder (i) to file financing statements
against the Collateral and (ii) at the election of the Holder, to describe the
Collateral as “all assets,” “all personal property,” or words of similar import.
The Company will pay all costs of title searches and filing of financing
statements, assignments and other documents in all public offices reasonably
requested by the Holder, and will not, without the prior written consent of the
Holder, file or authorize or permit to be filed in any public office any
financing statement naming the Company as debtor and not naming the Holder as
secured party.

(c) Further Actions. The Company shall at any time and from time to time take
such steps as the Holder may reasonably request to insure the continued
perfection and priority of the Holder’s security interest in any of the
Collateral and of the preservation of its rights therein in any jurisdiction.
Without limiting the foregoing, the Company will, at its own expense, deliver to
the Holder, upon demand, all documents, instruments or other writings
constituting, representing or relating to the Collateral or any part thereof.
The Company shall, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Holder from time to time such lists, descriptions and
designations of the Collateral, copies of warehouse receipts, receipts in the
nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Holder deems
appropriate or advisable to exercise and enforce its rights and remedies
hereunder with respect to any Collateral and to perfect, preserve or protect the
security interest in the Collateral created by this Agreement.

(d) After Acquired Collateral. Any and all Collateral described or referred to
in the granting clauses hereof which is hereafter acquired shall, and without
any further conveyance, assignment or act on the part of the Company or the
Holder, become and be subject to the security interests herein granted as fully
and completely as though specifically described herein.

(e) Maintenance of Records. The Company shall keep and maintain at its own cost
and expense satisfactory and complete records of each Receivable, in a manner

 

-7-



--------------------------------------------------------------------------------

consistent with prudent business practices, for at least seven years from the
date on which such Receivable comes into existence, including, without
limitation, records of all payments received, all credits granted thereon, all
merchandise returned and all other documentation relating thereto, and the
Company shall make the same available to the Holder for inspection, at the
Company’s own cost and expense, at any and all reasonable times upon demand.
Upon the occurrence and during the continuance of an Event of Default, the
Company shall, at its own cost and expense, deliver all tangible evidence of
Receivables (including, without limitation, all documents evidencing
Receivables) and such books and records to the Holder or to its representatives
(copies of which evidence and books and records may be retained by the Company)
at any time upon the Holder’s demand. Upon the occurrence and during the
continuance of an Event of Default, the Holder may transfer a full and complete
copy of the Company’s books, records, credit information, reports, memoranda and
all other writings relating to the Receivables to and for the use by any Person
that has acquired or is contemplating acquisition of an interest in the
Receivables or the Holder’s security interest therein without the consent of the
Company.

(f) Legend. The Company shall legend, in form and manner satisfactory to the
Holder, the Receivables and other books, records and documents of the Company
evidencing or pertaining to the Receivables with an appropriate reference to the
fact that the Holder has a security interest therein.

(g) Modification of Terms, etc. Subject to the provisions of Section 6(h), the
Company shall not rescind or cancel any indebtedness evidenced by any Receivable
equal to or in excess of $50,000 or modify any term thereof or make any
adjustment with respect thereto, or extend or renew any such indebtedness, or
compromise or settle any dispute, claim, suit or legal proceeding relating
thereto, or sell any such Receivable or interest therein, without the prior
written consent of the Holder. The Company shall timely fulfill in all material
respects all obligations on its part to be fulfilled under or in connection with
the Receivables.

(h) Collection. The Company shall take all commercially reasonable actions to
cause to be collected from the account debtor of each of the Receivables, as and
when due (including, without limitation, Receivables that are delinquent), any
and all amounts owing under or on account of such Receivable, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Receivable, except that the Company may allow in the
ordinary course of business (i) a refund or credit due as a result of returned
or damaged or defective merchandise, and (ii) so long as no Event of Default
shall exist and be continuing, such extensions of time to pay amounts due in
respect of Receivables and such other modifications or payment terms or
settlements in respect of Receivables as shall be commercially reasonable in the
circumstances, all in accordance with the Company’s ordinary course of business
consistent with its collection practices as in effect from time to time. The
costs and expenses (including, without limitation, attorneys’ fees and the
allocated costs of internal counsel) of collection, whether incurred by the
Company or the Holder, shall be paid by the Company. Upon the occurrence and
during the continuance of an Event of Default, the Holder shall have the right
at any time to notify an account debtor or the obligor on any insurance with
respect to a Receivable of the security interest herein and to make payment
directly to the Holder.

 

-8-



--------------------------------------------------------------------------------

(i) Protection of the Holder’s Security. The Company shall not take any action
that impairs the rights of the Holder in the Collateral. The Company shall at
all times keep the Inventory and Equipment insured by financially sound and
reputable insurers in favor of the Holder as an additional insured, at the
Company’s own expense, to the Holder’s reasonable satisfaction against fire,
theft and all other risks to which the Collateral may be subject, in such
amounts (but in no event less than the replacement cost thereof) and with such
deductibles as would be maintained by operators of businesses similar to the
business of the Company or as the Holder may otherwise require. The Holder shall
be named as an additional named insured with respect to each policy or
certificate of insurance.

(j) Maintenance of Equipment. The Company shall cause the Equipment to be
maintained and preserved in the same condition, repair and working order as when
new, ordinary wear and tear excepted, and to the extent consistent with past
business practice in accordance with any manufacturer’s manual, and shall
forthwith, or in the case of any loss or damage which (individually or in the
aggregate) exceeds $50,000 to any of the Equipment (of which prompt notice shall
be given to the Holder), as quickly as practicable after the occurrence thereof,
make or cause to be made all repairs, replacements and other improvements in
connection therewith which are necessary or desirable to such end.

(k) Securities. To the extent that any securities now or hereafter acquired by
the Company are uncertificated and are issued to the Company or its nominee
directly by the issuer thereof, the Company shall cause the issuer to note on
its books the security interest of the Holder in such securities and shall cause
the issuer, pursuant to an agreement in form and substance satisfactory to the
Holder, to agree to comply with instructions from the Holder as to such
securities, without further consent of the Company or such nominee. To the
extent that any securities, whether certificated or uncertificated, or other
financial assets now or hereafter acquired by the Company are held by the
Company or its nominee through a securities intermediary, the Company shall
(i) cause such securities intermediary to note on its books the security
interest of the Holder in such securities or other financial assets and to
confirm such notation promptly to the Holder, and (ii) at the request of the
Holder, cause such securities intermediary, pursuant to an agreement in form and
substance reasonably satisfactory to the Holder, to agree to comply with
entitlement orders or other instructions from the Holder as to such securities
or other financial assets, without further consent of the Company or such
nominee.

(l) Letter of Credit Rights. To the extent that the Company is a beneficiary
under any written letter of credit now or hereafter issued in favor of the
Company, the Company shall deliver such letter of credit to the Holder. The
Holder shall from time to time, at the request and expense of the Company, make
such arrangements with the Company as are in the Holder’s reasonable judgment
necessary and appropriate so that the Company may make any drawing to which the
Company is entitled under such letter of credit, without impairment of the
Holder’s perfected security interest in the Company’s rights to proceeds of such
letter of credit or in the actual proceeds of such drawing. At the Holder’s
request, the Company shall, for any letter of credit, whether or not written,
now or hereafter issued in favor of the Company as beneficiary, execute and
deliver to the issuer and any confirmer of such letter of credit an assignment
of proceeds form, in favor of the Holder and reasonably satisfactory to the
Holder and such issuer or (as the case may be) such confirmer, requiring the
proceeds of any drawing under such letter of credit to be paid directly to the
Holder for application as provided in the Note.

 

-9-



--------------------------------------------------------------------------------

(m) Control Agreements; Bailee Acknowledgements. The Company shall at any time
and from time to time take such steps as the Holder may reasonably request for
the Holder (i) to obtain an acknowledgment, in form and substance satisfactory
to the Holder, of any bailee having possession of any of the Collateral that the
bailee holds such Collateral for the Holder, (ii) to obtain control of any
investment property, deposit accounts, letter-of-credit rights or electronic
chattel paper, with any agreements establishing control to be in the form and
substance satisfactory to the Holder, and (iii) otherwise to insure the
continued perfection and priority of the Holder’s security interest in any of
the Collateral and of the preservation of its rights therein in any
jurisdiction.

(n) Commercial Tort Claims. If the Company shall at any time acquire a
Commercial Tort Claim, the Company shall immediately notify the Holder in a
writing signed by the Company of the details of such claim and grant to the
Holder in such writing an express security interest therein and in the proceeds
thereof, all upon the terms of this Security Agreement, with such writing to be
in the form and substance satisfactory to the Holder.

(o) Payment of Taxes: Claims. The Company shall pay promptly when due all
property and other taxes, assessments and governmental charges or levies (other
than those the Company is contesting in good faith and with respect to which it
has made sufficient reserves on its financial statements) imposed upon, and all
claims (including claims for labor, materials and supplies) against, the
Collateral.

(p) Ordinary Course of Business. Subject to any limitation contained in the
Convertible Note, nothing in this Section 6 shall be deemed to prohibit (i) the
sale of Inventory and the collection of Receivables by the Company in the
ordinary course of business, (ii) the disposition and replacement of obsolete
assets as necessary in the ordinary course of the Company’s business, or
(iii) Permitted Transactions.

(q) No Impairment. The Company shall not enter into any agreement that would
materially impair or conflict with the Company’s obligations hereunder or under
the Convertible Note without the prior written consent of the Holder.

(r) No Additional Indebtedness. The Company agrees that it shall not incur any
additional Indebtedness (as such term is defined in the Convertible Note)
without the prior written consent of the Holder, which consent shall not be
unreasonably withheld so long as such additional Indebtedness is Junior Debt (as
such term is defined in the Convertible Note).

7. Reasonable Care. The Holder shall be deemed to have exercised reasonable care
in the custody and preservation of Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Holder, in its individual capacity, accords its own property, it being
understood that the Holder shall not have responsibility for taking any
necessary steps to preserve rights against any Person with respect to any
Collateral.

8. Events of Default. The occurrence of a “Liability Default” under the
Convertible Note shall constitute an “Event of Default” under this Agreement.

 

-10-



--------------------------------------------------------------------------------

9. Remedies.

(a) Acceleration of Convertible Note. Upon the occurrence of an Event of
Default, the Holder may, by notice to the Company, declare the aggregate unpaid
principal balance of all the Convertible Note, to be immediately due and payable
and thereupon all such amounts shall be and become immediately due and payable
to the Holder.

(b) Obtaining the Collateral Upon Event of Default. If any Event of Default
shall have occurred and be continuing, then and in every such case, the Holder
may, at any time or from time to time during the continuance of such Event of
Default take any or all of the following actions, all if which shall be at the
Company’s expense, which expenses shall constitute Obligations secured by the
Collateral:

(i) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof from the Company or any other Person who then has
possession of any part thereof, with or without notice or process of law, and
for that purpose may enter upon the Company’s premises where any of the
Collateral is located and remove such Collateral, and use in connection with
such removal any and all services, supplies, aids and other facilities of the
Company;

(ii) Instruct the obligor or obligors on any agreement, instrument or other
obligation constituting the Collateral, to make any payment required by the
terms of such agreement, instrument or other obligation directly to the Holder;
provided, however, in the event that any such payments are made directly to the
Company, the Company shall hold such payments in trust and shall segregate all
amounts received pursuant thereto in a separate account and pay the same
promptly to the Holder;

(iii) Sell, assign or otherwise liquidate, or direct the Company to sell, assign
or otherwise liquidate, the Collateral, or any part thereof, and take possession
of the proceeds of any such sale, assignment or liquidation; and/or

(iv) Take possession of the Collateral, or any part thereof, by directing the
Company in writing to deliver the same to the Holder at any place or places
designated by the Holder, in which event the Company shall at its own expense:
(A) forthwith cause the same to be moved to the place or places so designated by
the Holder and there delivered to the Holder; (B) store and keep any Collateral
so delivered to the Holder at such place or places pending further action by the
Holder; and (C) while the Collateral shall be so stored and kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain them in good condition. The Company’s obligation to
deliver the Collateral is of the essence of this Agreement. Upon application to
a court of equity having jurisdiction, the Holder shall be entitled to a decree
requiring specific performance by the Company of such obligation.

(c) Other Rights and Remedies. Upon the occurrence and during the continuance of
an Event of Default, the Holder may from time to time exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party under
the UCC at the time of an Event of Default.

 

-11-



--------------------------------------------------------------------------------

(d) Waiver of Claims. Except as otherwise provided herein, the Company hereby
waives, to the fullest extent permitted by applicable law, notice or judicial
hearing in connection with the Holder’s taking possession, or the Holder’s
disposition of any of the Collateral, including, without limitation, any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right which the Company would otherwise have under law, and the Company hereby
further waives to the extent permitted by applicable law: (i) all damages
occasioned by such taking of possession, (ii) all other requirements as to the
time, place and terms of sale or other requirements with respect to the
enforcement of the Holder’s rights hereunder, and (iii) all rights of
redemption, appraisal, valuation, stay, extension or moratorium now or hereafter
in force under any applicable law. Any sale of, or the grant of options to
purchase, or any other realization upon, any Collateral shall operate to divest
all rights, title, interest, claim and demand, either at law or in equity, of
the Company therein and thereto, and shall be a perpetual bar both at law and in
equity against the Company and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, from,
through or under the Company.

(e) Notice. Without in any way requiring notice to be given in the following
time and manner, the Company agrees that any notice by the Holder of sale,
disposition or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
the Company if such notice is delivered in accordance with Section 15(h) hereof
and is given at least five days prior to the intended action which is the
subject matter thereof.

10. Payments After an Event of Default. All payments received and amounts
realized by the Holder pursuant to Section 9, including all such payments and
amounts received after the entire unpaid principal amount of the Convertible
Note has been declared due and payable, as well as all payments or amounts then
held or thereafter received by the Holder as part of the Collateral while an
Event of Default shall be continuing, shall be promptly applied and distributed
by the Holder in the following order of priority:

(a) first, to the payment of all costs and expenses, including reasonable legal
expenses and attorneys’ fees for one counsel in each jurisdiction in which
counsel may be required, incurred or made hereunder or under the Convertible
Note by the Holder, whether or not constituting Obligations, including, without
limitation, any such costs and expenses of foreclosure or suit, if any, and of
any sale or the exercise of any other remedy under Section 9, and of all taxes,
assessments or liens superior to the lien granted under this Agreement, except
any taxes, assessments or other superior lien subject to which any said sale
under Section 9 hereof may have been made; and

(b) second, to the payment to the Holder of the amount then owing or unpaid on
the Convertible Note; and

(c) third, to the payment of the balance or surplus, if any, to the Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.

11. The Holder’s Right to Cure; Reimbursement. In the event the Company should
fail to do any act as herein provided, the Holder may, but without obligation to
do so, without

 

-12-



--------------------------------------------------------------------------------

notice to the Company, and without releasing the Company from any obligation
hereof, make or do the same in such manner and to such extent as the Holder may
deem necessary to protect the Collateral, including, without limitation, the
defense of any action purporting to affect the Collateral or the rights or
powers of the Holder hereunder, at the Company’s expense. The Company shall
reimburse the Holder for expenses reasonably incurred under this Section 11 and
any such expenses not reimbursed will constitute Obligations secured by the
Collateral.

12. Expenses. The Company will upon demand pay to the Holder the amount of any
and all reasonable expenses, including the fees and expenses of its counsel and
the allocated fees and expenses of staff counsel and the fees and expenses of
any experts and agents, which the Holder may incur in connection with (a) the
collection of the Obligations, (b) the administration of this Agreement, (c) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (d) the exercise or enforcement of any
of the rights of the Holder hereunder, or (e) the failure by the Company to
perform or observe any of the provisions hereof. All amounts payable by the
Company under this Section 12 shall be due upon demand and shall be part of the
Obligations. The Company’s obligations under this Section 12 shall survive the
termination of this Agreement and the discharge of the Company’s other
obligations hereunder.

13. Indemnity.

(a) Indemnity. The Company agrees to indemnify, reimburse and hold the Holder
and its successors, assigns, officers, directors, stockholders, members,
managers, employees, agents, representatives, heirs, attorneys and servants
(collectively, “Indemnitees”) harmless from and against any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all costs and expenses (including, without limitation,
attorneys’ fees and expenses and the allocated costs of internal counsel) of
whatsoever kind and nature imposed on, asserted against or incurred by any of
the Indemnitees in any way relating to or arising out of this Agreement or the
Convertible Note or in any other way connected with the administration of the
transactions contemplated hereby or the enforcement of any of the terms hereof,
or the preservation of any rights hereunder, or in any way relating to or
arising out of the manufacture, processing, ownership, ordering, purchase,
delivery, control, acceptance, lease, financing, possession, operation,
condition, sale, return or other disposition, or use of the Collateral
(including, without limitation, latent or other defects, whether or not
discoverable), the violation of the laws of any Governmental Authority, any tort
(including, without limitation, claims arising or imposed under the doctrine of
strict liability, or for or on account of injury to or the death of any Person
(including any Indemnitee)), or property damage, or contract claim; provided,
that the Company shall have no obligation to an Indemnitee hereunder to the
extent it is judicially determined by a final order or decree that such
indemnified liabilities arise solely from the gross negligence or willful
misconduct of that Indemnitee. Any Indemnitee shall provide the Company with
prompt notice of all third party actions, suits, proceedings, claims, demands or
assessments subject to the indemnification provisions of this Section 13(a)
(collectively, “Third Party Claims”), and provide the Company with notice of all
other claims or demands for indemnification pursuant to this Section 13(a);
provided, however, that the failure to provide timely notice shall not affect
the Company’s indemnification obligations except to the extent the Company shall
have been materially prejudiced by such failure. The Company shall, if requested
by such Indemnitee, resist and defend any Third Party

 

-13-



--------------------------------------------------------------------------------

Claim or cause the same to be resisted and defended by counsel reasonably
satisfactory to such Indemnitee. Each Indemnitee shall, unless any other
Indemnitee has made the request described in the preceding sentence and such
request has been complied with, have the right to employ its own counsel (or
internal counsel) to investigate and control the defense of any matter covered
by the indemnity set forth in this Section 13, and the fees and expenses of such
counsel shall be paid by the Company; provided that, only to the extent no
conflict exists between or among the Indemnitees as reasonably determined by the
Indemnitees, the Company shall not be obligated to pay the fees and expenses of
more than one counsel for all Indemnitees as a group with respect to any such
matter, action, suit or proceeding.

(b) Misrepresentations. Without limiting the application of subsection 13(a),
the Company agrees to pay, indemnify and hold each Indemnitee harmless from and
against any loss, costs, damages and expenses which such Indemnitee may suffer,
expend or incur in consequence of or growing out of any misrepresentation by the
Company in this Agreement or the Convertible Note or in any statement or writing
contemplated by or made or delivered pursuant to or in connection with this
Agreement or the Convertible Note.

(c) Contribution. If and to the extent that the obligations of the Company under
this Section 13 are unenforceable for any reason, the Company hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations that is permissible under applicable law.

(d) Survival. The obligations of the Company contained in this Section 13 shall
survive the termination of this Agreement and the discharge of the Company’s
other obligations hereunder and under the Convertible Note.

(e) Reimbursement. Any amounts paid by an Indemnitee as to which such Indemnitee
has the right to reimbursement shall constitute Obligations secured by the
Collateral.

14. Termination; Release. This Agreement shall terminate (a) on the satisfaction
in full of all of the Obligations, or (b) if no Liability Default occurs prior
to the 2nd year anniversary of the date hereof (or if a Liability Default does
occur, but is cured prior to the 2nd year anniversary of the date hereof and the
Holder has not exercised its right to accelerate payment of the Convertible Note
or exercised any other remedy under the Convertible Note or this Agreement),
then on such 2nd year anniversary, and, in either case, on such termination, the
Holder shall release to the Company the security interest granted in the
Collateral hereunder and, upon the request and at the expense of the Company,
forthwith assign, transfer and deliver to the Company, against receipt and
without recourse to or warranty by the Holder, such of the Collateral to be
released as may then be in the possession of the Holder and proper instruments
acknowledging the termination of this Agreement or the release of such
Collateral, as the case may be; provided, that if, after receipt of any payment
of all or any part of the Obligations, the Holder is for any reason compelled to
surrender such payment to any person or entity because such payment is
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, this Agreement shall continue
in full force notwithstanding any contrary action which may have been taken by
the Holder in reliance upon such payment, and any such contrary action so taken
shall be without prejudice to the Holder’s rights under this Agreement and shall
be deemed to have been conditioned upon such payment having become final and
irrevocable.

 

-14-



--------------------------------------------------------------------------------

15. Miscellaneous.

(a) Entire Agreement; Amendment. This Agreement, the Note Purchase Agreement and
the Convertible Note set forth the entire understanding of the parties with
respect to the subject matter hereof and supersede all existing agreements among
them concerning such subject matter. This Agreement may only be amended or
modified by a written instrument duly executed by the Company and the Holder.

(b) Successors and Assigns. This Agreement, together with the covenants and
warranties contained in it, shall inure to the benefit of the Holder, the
Holders and their respective successors, assigns, heirs and personal
representatives, and shall be binding upon the Company, its successors and
permitted assigns; provided, that the Company may not assign this Agreement
without the prior written consent of the Holder. No other Persons (including,
without limitation, any other creditor of the Company) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing, the Holder may assign or otherwise transfer any
indebtedness held by it and secured by this Agreement to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such the Holder, herein or otherwise, subject, however, to
the provisions of the Convertible Note.

(c) No Waiver; Cumulative Remedies. No failure on the part of the Holder to
exercise, no course of dealing with respect to, and no delay on the part of the
Holder in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law. In the event
the Holder shall have instituted any proceeding to enforce any right, power or
remedy under this Agreement by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Holder, then and in every such case, the
Company and the Holder shall be restored to their respective former positions
and rights hereunder with respect to the Collateral, and all rights, remedies
and powers of the Holder shall continue as if no such proceeding had been
instituted.

(d) Governing Law. This Agreement shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York.

(e) Consent to Jurisdiction and Service of Process. The Company irrevocably
consents to the jurisdiction of the courts of New York County, New York in
connection with any action or proceeding arising out of or relating to this
Agreement, any document or instrument delivered pursuant to, in connection with
or simultaneously with this Agreement, or a breach of this Agreement or any such
document or instrument. In any such action or proceeding, the Company waives
personal service of any summons, complaint or other process and agrees that
service thereof may be made in accordance with Section 15(h). Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of the Holder to bring proceedings against the Company in
the courts of any other jurisdiction.

 

-15-



--------------------------------------------------------------------------------

(f) WAIVER OF JURY TRIAL. DEBTOR HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING TO WHICH IT IS A PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER.

(g) Severability of Provisions. If any provision of this Agreement is invalid,
illegal or unenforceable, the balance of this Agreement shall remain in effect,
and if any provision is inapplicable to any person, party or circumstance, it
shall nevertheless remain applicable to all other persons, parties and
circumstances.

(h) Notices. All notices and other communications required or permitted under
this Agreement shall be sent by registered or certified mail, postage prepaid,
overnight courier, confirmed telex or facsimile transmission (provided, that a
copy is also set by registered or certified mail), or delivered by hand or by
messenger, addressed:

 

If to the Company    or any Subsidiary:    Senetek plc    301 Central Ave, #384
   Hilton Head, South Carolina 29926    Attention: John Ryan, Chief Executive
Officer    Tel: 842.290.8930    Fax: 843.842.7248    Email: jryan@senetek.net
With a copy to:    DLA Piper LLP    1251 Avenue of the Americas    New York, New
York 10020-1104    Attention: William N. Haddad    Tel: 212.335.4998    Fax:
212.884.8498    Email: william.haddad@dlapiper.com If to an Investor:    DMRJ
Group, LLC    152 West 57th Street, 54th Floor    New York, New York 10019   
Attention: David Levy    Tel: 212.582.2222    Fax: 212.582.2424    Email:
dlevy@platinumlp.com

 

-16-



--------------------------------------------------------------------------------

With a copy to:    Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.    666 Third
Avenue    New York, New York 10017    Attention: Dan DeWolf, Esq.    Tel:
212.935.3000    Fax: 212.983.3115    Email: ddewolf@mintz.com

or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 6.3. Any notice given
by means other than as set forth above shall be deemed effective upon receipt.

(i) Execution in Counterparts. This Agreement and any amendments, waivers,
consents or supplements hereby may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement. Facsimile
signatures shall be deemed originals for all purposes hereunder.

(j) Headings. The Section headings used in this Agreement are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

[Remainder of page left intentionally blank. Signature page follows]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Collateral Pledge and
Security Agreement on the date set forth above.

 

SENETEK PLC By:  

 

  John Ryan, Chief Executive Officer

DMRJ GROUP, LLC

By: Platinum Partners Value Arbitrage Fund L.P.,

its Managing Member

By:  

 

  Name:   David Levy   Title:   Manager